Citation Nr: 1211229	
Decision Date: 03/28/12    Archive Date: 04/05/12

DOCKET NO.  07-34 725A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Indianapolis, Indiana


THE ISSUE

Entitlement to an initial rating in excess of 10 percent prior to November 1, 2007, and in excess of 20 percent as of November 1, 2007 percent for a low back disability.  


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

J.M. Rutkin, Associate Counsel
INTRODUCTION

The Veteran served on active duty from October 2003 to October 2006.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a May 2007 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Indianapolis, Indiana, which granted service connection for low back pain with sciatica and assigned a 10 percent rating effective October 29, 2006 (the day after the Veteran was discharged from active service). 

During the pendency of this appeal, in a January 2009 supplemental statement of the case (SSOC), the RO granted a 20 percent rating for the Veteran's low back disability effective from November 1, 2007, the date of a VA treatment record showing increased disability.  Because this increased rating does not represent a grant of the maximum benefits allowable under the VA Schedule for Rating Disabilities, the Veteran's claim remains in appellate status.  AB v. Brown, 6 Vet. App. 35, 38 (1993) (holding that a grant of a higher rating during the course of an appeal, but less than the maximum benefits allowable, does not abrogate the appeal). 

In August 2008, the Veteran testified at a hearing before a Decision Review Officer (DRO).  A transcript of the hearing has been associated with the claims file.

The Board remanded this claim in January 2010 for further development.  It now returns for appellate review. 

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.






REMAND

Unfortunately, while the Board regrets the further delay, this claim must be remanded again to ensure compliance with its January 2010 remand directives and a complete and current record on appellate review. 

In its January 2010 remand, the Board instructed the agency of original jurisdiction (AOJ) to request the Veteran to identify any additional medical records pertaining to his low back disability and then to obtain such records to the extent possible, including any VA treatment records.  In response to a February 2010 letter requesting him to identify such treatment, the Veteran indicated that he had received treatment at the Indianapolis VA Medical Center (VAMC) from January 2007 to March 2010.  The AOJ only obtained VA treatment records beginning in January 2010, with the result being that the claims file is missing VA treatment records for the period between July 2008 and January 2010.  The VA treatment records in the file show that the Veteran has frequently sought treatment for his back problems.  Thus, the fact that there is a year and a half's worth of missing records can have a potentially significant impact on the ability to accurately and fairly evaluate his low back disability.  In this regard, the Board notes that records generated by VA facilities that may have an impact on the adjudication of a claim are considered in the constructive possession of VA adjudicators during the consideration of a claim, regardless of whether those records are physically on file.  See Dunn v. West, 11 Vet. App. 462, 466-67 (1998); Bell v. Derwinski, 2 Vet. App. 611, 613 (1992).  Under the Veterans Claims Assistance Act of 2000 (VCAA), it is the responsibility of VA to obtain these records.  See 38 U.S.C.A. § 5103A (West 2002 & Supp. 2011); 38 C.F.R. § 3.159(c)(2)(3) (2011).  Moreover, because the Board's remand directive instructed the AOJ to obtain VA records identified by the Veteran, the failure to obtain well over a year's worth of VA treatment records within the time span specified by him leads to a finding that the AOJ did not substantially comply with the Board's remand directive.  See Stegall v. West, 11 Vet. App. 268, 271 (1998) (holding that a remand by the Board confers upon the Veteran, as a matter of law, the right to compliance with its remand instructions, and imposes upon VA a concomitant duty to insure compliance with the terms of the remand); see also D'Aries v. Peake, 22 Vet. App. 97, 105 (2008) (holding that only substantial rather than strict compliance with the Board's remand directives is required under Stegall); accord Dyment v. West, 13 Vet. App. 141, 146-47 (1999).  Accordingly, on remand, the AOJ should obtain the Veteran's missing VA treatment records from July 2008 to January 2010 and associate them with the claims file. 

The Board also finds that a new VA examination of the Veteran's spine is warranted.  In this regard, under the VCAA, the duty to assist includes providing a medical examination or obtaining a medical opinion when such is necessary to make a decision on the claim, as defined by law.  See 38 U.S.C.A. § 5103A; 38 C.F.R. §§ 3.159(c)(4), 3.326(a), 3.327 (2010); McLendon v. Nicholson, 20 Vet. App. 79 (2006); Green v. Derwinski, 1 Vet. App. 121 (1991).  Where the evidence of record does not reflect the current state of the veteran's disability in an increased rating claim, a new VA examination must be conducted.   See 38 C.F.R. § 3.327(a); Schafrath v. Derwinski, 1 Vet. App. 589 (1991).

Here, the Veteran was last examined by VA in October 2009, well over two years ago.  The VA treatment records show that since the Veteran was last examined, he has continued to seek treatment for severe back pain on a number of occasions.  Specifically, an August 2010 VA treatment record states that as of January 2010 pain had become "a dominant issue" affecting his health and employability.  In November 2010, the Veteran went to the emergency room complaining of worsening back pain.  In April 2011, the Veteran was seen for a neurosurgery consultation for his back pain.  While the treating provider concluded that surgery was not indicated, this record suggests that the Veteran's symptoms may have worsened since the October 2009 VA examination, since he was considering surgery.  Accordingly, on remand, a new VA examination of the Veteran's spine should be performed to assess the current level of severity and resulting functional impairment of his low back disability. 

Finally, the AOJ should take this opportunity to obtain the Veteran's outstanding VA treatment records from April 2011 to the present and associate them with the claims file.  It also appears that a VA MRI study performed on November 19, 2010 is missing from the file.  The AOJ should also obtain this record. 

Accordingly, the case is REMANDED for the following actions:

1. The Veteran's missing VA treatment records from July 2008 to January 2010 should be obtained and associated with the claims file.

2. The Veteran's outstanding VA treatment records from April 2011 to the present should be obtained and associated with the claims file.  

3. The November 19, 2010 VA MRI study should also be obtained and associated with the file. 

4.  After the above development is completed, the Veteran should be scheduled for a VA orthopedic examination to identify and evaluate all impairment involving his service-connected low back disability, to include any associated neurological abnormalities.  The entire claims file and a copy of this REMAND must be made available to the examiner prior to the examination.  The examiner must note in the examination report that the evidence in the claims file has been reviewed.  

All tests and studies deemed helpful by the examiner should be conducted and all clinical findings reported in detail.  The examiner must conduct repetitive testing of ranges of motion (to include at least three repetitions, if possible) and specify the Veteran's ranges of motion in the examination report.  The examiner must state whether there is objective evidence of pain on motion and at what point it begins, and whether weakened movement, excess fatigability, and/or incoordination are present.  The examiner must also state whether, and to what extent, the Veteran experiences additional functional loss during flare-ups or with repeated use of the lumbar spine.  The examiner should express such functional losses in terms of additional degrees of limited range of motion if it is possible to do so without resorting to speculation.  

The examiner should also address whether the Veteran has a history of incapacitating episodes during the pendency of this claim.  An incapacitating episode is defined as a period of acute signs and symptoms due to intervertebral disc syndrome that requires bed rest prescribed by a physician and treatment by a physician.  See 38 C.F.R. § 4.71a Note (1).

The examiner must further identify any neurological abnormalities associated with the Veteran's low back disability.  

Finally, the examiner should address the functional impairment resulting from the Veteran's low back disability, particularly with regard to how it affects his ability to work. 

5. After the above development is completed, and any other development that may be warranted based on any additional information or evidence received, the AOJ should readjudicate the claim on the merits.  If the benefits sought are not granted, the Veteran and his representative should be furnished a supplemental statement of the case (SSOC) and afforded a reasonable opportunity to respond before the record is returned to the Board for further review.

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

No action is required of the Veteran until further notice.  However, the Board takes this opportunity to advise the Veteran that the conduct of the efforts as directed in this remand, as well as any other development deemed necessary, is needed for a comprehensive and correct adjudication of his claims.  His cooperation in VA's efforts to develop his claim, including reporting for any scheduled VA examination, is both critical and appreciated.  The Veteran is also advised that failure to report for any scheduled examination may result in the denial of a claim.  38 C.F.R. § 3.655 (2011).  

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).



_________________________________________________
K. PARAKKAL
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2011).


